380 F.2d 914
Robert Eugene WEED, Appellant,v.UNITED STATES of America, Appellee.
No. 9229.
United States Court of Appeals Tenth Circuit.
July 21, 1967.

Earl S. Wylder, Reno, Nev., for appellant.
Newell A. George, U.S. Atty.  (Thomas E. Joyce, Asst. U.S. Atty., was with him on the brief), for appellee.
Before PHILLIPS, LEWIS and HILL, Circuit Judges.
PER CURIAM.


1
This appeal is taken from an order of the District Court for the District of Kansas denying appellant's motion for new trial made pursuant to Rule 33, Fed.R.Crim.P.  Appellant had been convicted of a Dyer Act offense, 18 U.S.C. 2312, and his conviction was affirmed on appeal to this court.  Weed v. United States, 10 Cir., 340 F.2d 827.  Appellant's motion was premised upon the affidavit of one Ballard, a co-defendant, to the effect that he, Ballard, had falsely testified as a prosecution witness at appellant's trial.  The trial court, in full recognition of the importance of Ballard's original testimony as a contributing factor to appellant's conviction and the requirements to serve 'the interest of justice' under Rule 33, Ledet v. United States, 5 Cir., 297 F.2d 737, conducted a full evidentiary hearing.  Ballard, presently serving a California state sentence for armed robbery, appeared and testified pursuant to a writ of habeas corpus ad testificandum.


2
Our appellate review is limited to a consideration of whether the trial court plainly abused his discretion in determining that Ballard's testimony at trial was credible and that his recantation was not.  Casias v. United States, 10 Cir., 350 F.2d 317.  We find nothing in the record that would indicate in any way such an abuse of discretion.  The judgment is accordingly


3
Affirmed.